DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim 1 recites processing module, time of flight module and communication module and claim 6 is recites communication module and time of flight module. The paras. 0019 and 0020 of the instant application specifications disclose the structure such as CPU or DSP or ASIC or PLD for processing module and time of flight module, WI-FI module for communication module. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with B. Lee on 6/10/2022.

The application has been amended as follows: 
  1. (Currently amended) A multimedia system applying time of flight ranging and comprising:
a plurality of electronic devices, each comprising:
a processing module;
a time of flight module coupled to the processing module and configured to perform a time of flight ranging operation; and
a communication module coupled to the processing module and configured to perform wireless communication,
wherein the electronic devices communicate via the respective communication modules to formulate an operation protocol and respective unique identifiers and to perform a time slot synchronization between different electronic devices, and the electronic devices perform the time of flight ranging operation sequentially via the respective time of flight modules according to the operation protocol and the respective unique identifiers, wherein the operation protocol comprises a sequence of a plurality of time of flight ranging time slots of the electronic devices, and the time of flight ranging time slots are not overlapped with each other,
wherein the time of flight module of each of the electronic devices performs the time of flight ranging operation through an indirect time of flight ranging method or a direct time of flight ranging method,
wherein a length of an operation cycle during which each of the electronic devices performs the time of flight ranging operation is greater than or equal to a sum of a time length of sensing light and a time length of data transmission.
2. (Canceled).
3. (Currently amended) The multimedia system according to claim 1, wherein the time of flight module of each of the electronic devices performs the time of flight ranging operation through [[an]] the indirect time of flight ranging method, and [[a]] the length of an operation cycle during which each of the electronic devices performs the time of flight ranging operation is greater than a length of an indirect time of flight ranging cycle, wherein the length of the indirect time of flight ranging cycle is equal to [[a]] the sum of a time length of sensing light and a time length of data transmission, and the time length of sensing light is greater than the time length of data transmission.
4. (Currently amended) The multimedia system according to claim 1, wherein the time of flight module of each of the electronic devices performs the time of flight ranging operation through [[a]] the direct time of flight ranging method, and [[a]] the length of an operation cycle during which each of the electronic devices performs the time of flight ranging operation is equal to a length of a direct time of flight ranging cycle, wherein the length of the direct time of flight ranging cycle is equal to [[a]] the sum of a time length of sensing light and a time length of data transmission, and the time length of sensing light is less than the time length of data transmission.
5. (Original) The multimedia system according to claim 1, wherein the multimedia system is a virtual reality system or an augmented reality system.
6. (Currently amended) An operating method of a multimedia system applying time of flight ranging and comprising:
communicating via respective communication modules of a plurality of electronic devices to formulate an operation protocol and respective unique identifiers and to perform a time slot synchronization between different electronic devices; and
sequentially performing a time of flight ranging operation via respective time of flight modules of the electronic devices according to the operation protocol and the respective unique identifiers, wherein the operating protocol comprises a sequence of a plurality of time of flight ranging time slots of the electronic devices, and the time of flight ranging time slots are not overlapped with each other,
wherein the time of flight module of each of the electronic devices performs the time of flight ranging operation through an indirect time of flight ranging method or a direct time of flight ranging method,
wherein a length of an operation cycle during which each of the electronic devices performs the time of flight ranging operation is greater than or equal to a sum of a time length of sensing light and a time length of data transmission.
7. (Canceled).
8. (Currently amended) The operating method according to claim 6, wherein the time of flight module of each of the electronic devices performs the time of flight ranging operation through [[an]] the indirect time of flight ranging method, and [[a]] the length of an operation cycle during which each of the electronic devices performs the time of flight ranging operation is greater than a length of an indirect time of flight ranging cycle, wherein the length of the indirect time of flight ranging cycle is equal to [[a]] the sum of a time length of sensing light and a time length of data transmission, and the time length of sensing light is greater than the time length of data transmission.
9. (Currently amended) The operating method according to claim 6, wherein the time of flight module of each of the electronic devices performs the time of flight ranging operation through [[a]] the direct time of flight ranging method, and [[a]] the length of an operation cycle during which each of the electronic devices performs the time of flight ranging operation is equal to a length of a direct time of flight ranging cycle, wherein the length of the direct time of flight ranging cycle is equal to [[a]] the sum of a time length of sensing light and a time length of data transmission, and the time length of sensing light is less than the time length of data transmission.
10. (Original) The operating method according to claim 6, wherein the multimedia system is a virtual reality system or an augmented reality system.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of Ben-Haim et al, Yang et al and Godbaz et al fail to disclose
       1.  A multimedia system applying time of flight ranging and comprising:
a plurality of electronic devices, each comprising:
a processing module;
a time of flight module coupled to the processing module and configured to perform a time of flight ranging operation; and
a communication module coupled to the processing module and configured to perform wireless communication,
wherein the electronic devices communicate via the respective communication modules to formulate an operation protocol and respective unique identifiers and to perform a time slot synchronization between different electronic devices, and the electronic devices perform the time of flight ranging operation sequentially via the respective time of flight modules according to the operation protocol and the respective unique identifiers, wherein the operation protocol comprises a sequence of a plurality of time of flight ranging time slots of the electronic devices, and the time of flight ranging time slots are not overlapped with each other,
wherein the time of flight module of each of the electronic devices performs the time of flight ranging operation through an indirect time of flight ranging method or a direct time of flight ranging method,
wherein a length of an operation cycle during which each of the electronic devices performs the time of flight ranging operation is greater than or equal to a sum of a time length of sensing light and a time length of data transmission.
     6. An operating method of a multimedia system applying time of flight ranging and comprising:
communicating via respective communication modules of a plurality of electronic devices to formulate an operation protocol and respective unique identifiers and to perform a time slot synchronization between different electronic devices; and
sequentially performing a time of flight ranging operation via respective time of flight modules of the electronic devices according to the operation protocol and the respective unique identifiers, wherein the operating protocol comprises a sequence of a plurality of time of flight ranging time slots of the electronic devices, and the time of flight ranging time slots are not overlapped with each other,
wherein the time of flight module of each of the electronic devices performs the time of flight ranging operation through an indirect time of flight ranging method or a direct time of flight ranging method,
wherein a length of an operation cycle during which each of the electronic devices performs the time of flight ranging operation is greater than or equal to a sum of a time length of sensing light and a time length of data transmission.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416